                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERNDISTRICT OF PENNSYLVANIA

KRISTOPHER ERIC BENJAMIN,             ).
                                      )
          Petitioner,                 ) Civil Action No. 16~268
                                      )
          ~                           )
                                      ) Magistrate Judge Maureen P. Kelly
SUPERINTENDENT THOMAS McGINLEY;       )
ALLEGHENY COUNTY OFFICE OF DISTRICT )
ATTORNEY, STEPHEN A ZAPPALA, JR.; and )
THE ATTORNEY GENERAL OFTHE STATE )
OF PENNSYLVANIA,                      )
                                      )
          Respondents.                )



                                    MEMO~])UM OPIN,:IQN



          Kristopher Eric Benjamin ("Petitioner"), has filed this prose Petition Under 28 U.S.C. §

2254 for Writ of Habeas Corpus by a Person in State Custody (the "Petition"), ECF No. 2~

seeking to attack his state court convictions for first degree murder, kidnapping, abuse of a

c()rpse and criminal conspiracy. Petitioner was sentenced to life in prison without parole for the

first~degree murder conviction and consecutive periods of 4 to 8 years for kidnapping, 1 to 2

years for abuse of a corpse and 4 to 8 years for criminal conspiracy.

          For the reasons that.follow, the Petition will be denied because none of the four grounds

for relief merits the grant of federal habeas relief. Furthermore, because jurists of reason would

not find this disposition of the Petition debatable, a certificate of appealability will also be

denied.
I. FACTUALBACKGROUND


    The Pennsylvania Superior Court recited the factual background as follows:


            In the early summer of2009 Amy Kucsmas (victim) was actively involved
    in daily drug seeking behavior in the Mt. Oliver and Carrick sections of
    Allegheny County. In late June or early July[,] Kucsmas spent several days in the
    apartment of Timothy Brunner. Brunner's residence was apartment number two
    (2) of a four (4) unit building located in Mt. Oliver, and at that time he was
    residing there with his girlfriend, Ceira Brown. Kristopher Benjamin was a friend
    and former co-worker of Brunner and lived in that same apartment building-
    apartment number four (4), which was located above Brunner's apartment. Shortly
    after Kucsmas began staying at Brunner's apartment she "disappeared," taking
    approximately $200 of Brunner's money as well as his photo identification card
    (ID).

            In the evening of July 11, 2009, Brunner, Benjamin and Brown went to the
    Hazelwood section of the City of Pittsburgh. In the early morning hours of
    July 12th they were returning to their Mt. Oliver apartment building when
    Benjamin saw Kucsmas walking along Brownsville Road in the Carrick section of
    the city. They were traveling in a pick. . up truck driven by Benjamin that belonged
    to a neighbor James House. Upon observing Kucsmas, Benjamin stated, "Fucking
    Amy", and pulled the truck over. Brunner and Benjamin got out of the truck and
    both men angrily confronted Kucsmas about the stolen money and ID. Kucsmas
    denied taking the money and eventually became so frightened during the
    confrontation that she urinated on herself. Brunner took Kucsmas' purse and
    searched through it until he found the ID that had been stolen.

             Once Brunner discovered his ID, he and Benjamin told Kucsmas that she
    was going with them, and they began pulling her toward the truck. Kucsmas
    initially resisted, but Brunner assured her that everything would be okay and that
    she should come home with them; Kucsmas ceased her resistance and got into the
    truck, followed by Brunner and Benjamin.

            Benjamin drove to an isolated and hilly area of a nearby park where
    Kucsmas was ordered out of the truck. Brunner and Benjamin again angrily
    confronted Kucsmas about the money and repayment, threatening to throw her
    over the hill. Kucsmas was scared and crying, assuring the men that she would
    pay the money back. Kucsmas was ordered back into the truck whereupon they
    drove back to their apartment building.

           Once there Brown was ordered by Brunner to take Kucsmas by the hand
    to prevent her from fleeing, and Kucsmas was escorted to Brunner's apartment by



                                             2
Brunner, Benjamin, and Brown. Once in the living room, Benjamin began yelling
at Kucsmas about the money and made her take off her clothes whereupon he
retrieved $60 from her "private area", which in turn was given to Brunner.
Brunner, now armed with a handgun, and Benjamin begin to beat and yell at
Kucsmas. During this time Brunner cocked the weapon and fired a shot into the
floor of the apartment. Brown retreated to her bedroom, but heard Brunner and
Benjamin continue the beating, as well as Kucsmas pleading with the two men to
stop.

        Eventually the beating stopped and Kucsmas was ordered to go to the
bathroom and shower. While Kucsmas was in the bathroom Brunner and
Benjamin had a discussion regarding the serious nature of the injuries they had
inflicted on her, and they came to an agreement that she could not leave the
apartment because of that.

        When Kucsmas finished showering Brown witnessed Brunner go into the
bathroom and help Kucsmas out of the shower. As Kucsmas began to walk out of
the bathroom Brown saw Brunner put his arm around her neck from behind, and
Benjamin approach her from the front. Brown then put her head under the covers
of her bed, but she heard Kucsmas struggling and gasping for air. Benjamin
punched Kucsmas in the head, which knocked her to the bathroom floor. As she
lay there Benjamin stomped on her chest, and bloody foam oozed out of her
mouth and nose. Brown took her head out from under the covers and saw
Kucsmas laying motionless on the bathroom floor with Brunner and Benjamin
standing around her. Brunner and Benjamin picked Kucsmas up and laid her on
the floor in front of Brown's bed. Brown was ordered to go outside and make
certain that no one was around.

        Brunner went to the basement of the building and returned with a roll of
carpet. Brunner and Benjamin rolled Kucsmas['s] body in the carpet and placed
her in the back of the pick-up truck. At Benjamin's suggestion they then drove to
Hunter Park in Wilkinsburg Borough where the body was left in a
weeded/wooded area. Benjamin was familiar with this area because he grew up
nearby.

        When Brunner returned to his apartment he awakened Brown and told her
that they had left Kucsmas.behind a dumpster, and he planned to go back and
burn the body. Brown was instructed to clean up some blood spots on the living
room carpet, as well as some pieces of cut carpet from that which Kucsmas['s]
body had been wrapped in. Brunner instructed Brown that if she were ever
questioned by the police, that she was to acknowledge the confrontation with
Kucsmas on the street and their return with her to the apartment building, but to
inform the police that upon their return they went their separate ways and
Kucsmas never went into Brunner's apartment.




                                        3
               On July 23, 2009[,] a tree cutting crew was dumping wood chips at Hunter
       Park whep they discovered the carpet and partially decomposed body of Amy
       Kucsmas idumped by Brunner and Benjamin eleven (11) days earlier. The medical
       examiner/was not able to determine the exact cause of death due to the advanced
       stage of ~ecomposition, however there were multiple areas of blunt force trauma
       to the body including broken ribs and head trauma. Given all the circumstances
       presentedl including the trauma to the body and where and how the body was
       found, thJ pathologist concluded that the manner of death was homicide.

                l
              * *
                I




              B~njamin was charged by Criminal Information (200913466) with one
       count each of: Criminal Homicide; Kidnapping; Abuse of Corpse; and Criminal
       Conspirady. Benjamin filed a pre-trial motion to sever his case from that of co-
       defendan~ Timothy Brunner (CC 200913465) which was denied by the Trial
       Court. I


               [Benjamin] proceeded to ajury trial on April 7, 2010, and on April 14,
       2010[,] Benjamin was convicted of First Degree Murder, Kidnapping, Abuse of
       Corpse, and Criminal Conspiracy (Kidnapping and Abuse of Corpse).

                On April 22, 2010, [Benjamin] was sentenced to a life sentence at the
       charge of First Degree Murder, and consecutive periods of incarceration of five
       (5) to ten (10) years (Kidnapping), one (1) to two (2) years (Abuse of Corpse),
       five (5) to ten (10) years (Criminal Conspiracy).

              [Benjamin] filed a post sentence motion which was denied ....   [I]


              1 After  Benjamin filed the notice of appeal on October 27,2010, trial
       counsel submitted a motion for leave to withdraw, which we granted to the extent
       that it ordered the trial court to conduct a hearing pursuant to Commonwealth v.
       Grazier. 713 A.3d 81 (Pa. 1998), before transmitting the certified record to this
       Court. Appellant also filed a motion to proceed pro se and for appointment of
       standby counsel on July 26, 2011. On September 29, 2011, the trial court held a
       hearing on the matter and ruled that the Grazier standard was met, as Appellant
       had made a knowing, intelligent, and voluntary decision to represent himself on
       appeal. Counsel was permitted to withdraw, and standby counsel was appointed.


Com. v. Benjamin, No. 1182 WDA 2014, 2015 WL 6114490, at *1 - 3 (Pa. Super. Ct. July 31,

2015) (quoting Com. v. Benjamin, 1689 WDA 2010, 68 A.3d 374 (Pa. Super. filed February 28,

2013) (unpublished memorandum at 1-5)).



                                               4
        We note that Petitioner and his co-defendant, Timothy Brunner were tried together.

Petition~r took the stand and testified as to an alibi defense, asserting that he was not in

Brunner's apartment at the time the victim was killed (contrary to the testimony of both Brunner

and Brunner' s girlfriend,. Ceira Brown, both of whom placed Petitioner in the apartment and

described his role in the killing of the victim). On the stand, Petitioner testified that rather than

being present in the apartment during the murder, he was out selling drugs and only came back in

the morning after the murder was completed and ultimately helped his friend, Brunner, dispose

ofthe body, which was rolled up in the carpet, by driving Brunner and the body to the place

where they ultimately dumped the victim's body.

II. PROCEDURAL HISTORY

       A. State Court Procedural History

       After Petitioner proceeded pro se on direct appeal, the Superior Court affirmed the

judgment of sentence on February 28, 2013. ECF No. 13-3 at 1 ,-.17, Petitioner thereafter filed

a Petition for Allowance of Appeal, which the Pennsylvania Supreme Court denied. 1 Petitioner

then filed a pro se Post Conviction Relief Act ("PCRA") Petition. He also filed a motion to

proceed pro se and requested standby counsel. A Grazier hearing was conducted at which time

the PCRA trial court found that Petitioner waived his state law right to counsel. Standby counsel

was appointed. The PCRA petition was dismissed on June 25, 2014, ECF No. 13-1 at 14 - 15.



1 Inthe Answer, Respondents attach as Exhibit No. 6, what they describe as the Docket Sheet for
Petitioner's prose Petition for Allowance of Appeal filed at 143 WAL 2013. ECF No. 13 at 2 ,_
3. However, Exhibit No. 6 is actually the docket sheet for the Superior Court appeal in
Petitioner's post conviction relief act proceedings. ECF No. 13-3 at 18 - 22. In fact, it is Exhibit
No, 7 that is the docket sheet for the prose Petition for Allowance of Appeal filed in 143 WAL
2013 on direct appeal. ECF No. 13-3 at 23 -25.




                                                  5
         Petitioner filed an appeal to the Pennsylvania Superior Court. The trial court issued its

short opinion in support of the denial of PCRA relief. ECF No. 13-3 at 26 - 29. The Superior

Court affirmed the denial ofrelief. ECF No. 13-5 at 1 - 15, Thereafter, Petitioner did not file a

Petition for Allowance of Appeal to the Pennsylvania Supreme Court.

         B. Federal Court Procedural History

         Although Petitioner filed a Motion for Leave to Proceed In Forma Pauperis, ECF No. 1,

the Court denied the Motion because Petitioner paid the filing fee. ECF No. 4. Petitioner filed

his pro se Petition, ECF No. 2.

         In the Petition, Petitioner raises four Grounds for Relief:

         GROUND ONE: THAT THE PA COURTS RULING REGARDING PETITIONER'S
         JURY INSTRUCTION CHALLENGE IS AN ERRONEOUS DETERMINATION IN
         LIGHT OF THE FACTS PRESENTED AS CLAIM WAS NOT WAIVED OR
         OTHERWISE PROCEDURALLY DEFAULTED; THE PA COURTS RULING IS
         CONTRARY TO U.S. SUPREME COURT PRECEDENT, AND AN
         UNREASONABLE DETERMINATION OF THE FACTS IN LIGHT OF THE
         EVIDENCE PRESENTED IN THE STATE COURT PROCEEDING, AND
         PETITIONER IS ENTITLED TO DE NOVO REVIEW OF THE CLAIM PRESENTED
         TO THE PA STATE COURTS.

ECFNo. 2 at 5 - 6.

         GROUND TWO: THE PA STATE COURTS UNREASONABLY DETERMINED
         THAT THE CERTIFIED TRIAL TRANSCRIPT IS ACCURATE IN LIGHT OF THE
         FACTS PRESENTED TO THE STATE COURT WHERE PETITIONER BENJAMIN
         CLAIMS THAT HE WAS DENIED DUE PROCESS OF LAW AND MEANINGFUL
         APPELLATE REVIEW THROUGH ILLEGAL ALTERATION OF TRIAL
         TRANSCRIPT BY GOVERNMENT OFFICIALS.

Id. at 8 - 9.

         GROUND THREE: THE STATECOURT UNREASONABLY DETERMINED THAT
         TRIAL COUNSEL MADE A STRATEGIC OR TACTICAL DECISION WITHIN THE
         PARAMETERS OF CONSTITUTIONALLY EFFECTIVE ASSISTANCE OF
         COUNSEL WHEN TRIAL COUNSEL SUBMITTED/DECLARED TO THE JURY
         THAT THEY HAD BEEN PRESENTED WITH SPECIFIC NONEXISTENT
         TESTIMONY OF AND BY COMMONWEALTH WITNESS DREWERY DURING


                                                   6
        COUNSEL'S CLOSING ARGUMENT THEREBY RUINING THE CREDIBILITY OF
        THE DEFENSE IN ITS ENTIRETY IN A CASE WITH NO OVERWHELMING
        EVIDENCE OF GUILT SUCH THAT THERE IS A REASONABLE PROBABILITY
        THAT BUT FOR COUNSEL'S ATTEMPT TO MISLEAD THE FACTFINDER THAT
        THE RESULT OF THE PROCEEDING WOULD HAVE BEEN DIFFERENT.

Id. at 10 - 11.

        GROUND FOUR: THE PA STATE COURT UNREASONABLY PRECLUDED
        PETITIONER BENJAMIN FROM RECORD DEVELOPMENT AS TO TRIAL
        COUNSEL'S TACTICS, STRATEGY AND REASONING VIA. [sic] AN
        EVIDENTIARY HEARING IN LIGHT OF THE EVIDENCE PRESENTED IN THE
        STATE COURTS AS AN EVIDENTIARY HEARING SHOULD HAVE BEEN HELD
        REGARDING PETITIONER'S CLAIM OF INEFFECTIVE ASSISTANCE OF
        COUNSEL (GROUND THREE), AS THE RECORD REFLECTS COUNSEL'S ACT
        OF COMMISSION WITHOUT THE REQUISITE RECORD SUPPORT RELEVANT
        THERETO THEREBY PRECLUDING MEANINGFUL APPELLATE REVIEW, DUE
        PROCESS OF LAW, AND THE OPPORTUNITY FOR RECORD DEVELOPMENT
        UPON PETITIONER BENJAMIN'S SUBSTANTIAL SHOWING OF
        CONSTITUTIONALLY DEFICIENT ASSISTANCE AND AVAILABILITY OF
        TRIAL COUNSEL'S TESTIMONY NECESSARY TO ESTABLISH FACTUAL
        FINDINGS UNDER STRICKLAND'S PERFORMANCE AND PREJUDICE PRONGS.

Id. at 13 - 14.

        Petitioner also filed a Memorandum of Law in Support of Relief Requested Pursuant to

28 U.S.C § 2254 Petition for Writ of Habeas Corpus. ECF No. 3. Respondents filed an Answer

[to] Petition For Writ of Habeas Corpus in which they denied Petitioner was entitled to any relief

and attached to the Answer photocopies of portions of the state court record. ECF No. 13.

Respondents also caused the original state court trial record to be transmitted to the Clerk's

Office. Petitioner filed Objections to the Answer, claiming that the Respondents failed to

comply with certain rules governing the Answer. ECF No. 14. Petitioner also filed aTraverse

in Response to Commonwealth/Respondent Answer. ECF No. 18.

        In addition, Petitioner filed a Motion for Evidentiary Hearing and a Motion to Compel

Respondent to file record material. ECF Nos. 17 and 19. The Court ordered Respondents to file



                                                 7
responses to the two motions. ECF No. 20. Respondents filed their two Responses. ECF Nos,

21 and 22. Petitioner filed what he termed "Objections" to both of the Respondents' Responses.

ECF Nos. 23 and 24. The Court denied both motions. ECF No. 25.
                                                             '
        All parties have consented to the exercise of plenary jurisdiction by a United States

Magistrate Judge. ECF Nos. 8 and 12.

III. APPLICABLE LEGAL PRINCIPLES

       The Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, tit. I,

§101 (1996) (the "AEDPA") which amended the standards for reviewing state court judgments

in federal habeas petitions filed under 28 U.S.C. § 2254 was enacted on April 24, 1996. Because

Petitioner's habeas Petition was filed after its effective date, the AEDP A is applicable to this

case. Werts v. Vaughn, 228 F.3d 178, 195 (3d Cir. 2000).

       Where the state court has reviewed a federal issue presented to them and disposed of the

issue on the merits, and that issue is also raised in a federal habeas petition, the AEDP A provides

the applicable deferential standards by which the federal habeas court is to review the state

court's disposition of that issue. See 28 U.S.C. § 2254(d)and (e).

       In Williams v. Taylor, 529 U.S. 362 (2000), the United States Supreme Court has

expounded upon the standard found in 28 U.S.C. § 2254(d). In Williams, the Supreme Court

explained that Congress intended that habeas .relief for errors of law may only be granted in two

situations: 1) where the state court decision was "contrary to ... clearly established Federal law

as determined by the Supreme Court of the United States" or 2) where that state court decision

"involved an unreasonable application ofl] clearly established Federal law as determined by the

Supreme Court of the United States." Id. at 404-05 (emphasis deleted).




                                                  8
        The AEDPAalso permits federal habeas relief where the state court's adjudication of the

claim "resulted in a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding." 28 U.S.C. § 2254(d)(2).

IV. DISCUSSION

        A. Ground One Does Not Merit Relief.

                1. Underlying facts

        In Ground One, Petitioner challenges a jury instruction given to the jury. Specifically,

the prosecution requested the following instruction:

                 6. (1) There was evidence tending·to show that a statement which was
        incriminating in nature and which naturally called for a denial was made in the
        presence and hearing of the defendant and that the defendant did not challenge or
        contradict the statement although he had an opportunity to do so and had the
        liberty to speak. I am speaking of Ceira Brown concerning conversations
        between the two defendants concerning the crimes against Amy Kucsinas.

State Court Record, "Commonwealth's Requested Points for Charge," filed 4/12/2010, Marked

as Appellate Document 8, at, 6(1).

        At the conference addressing the requested points for charge, which was held on the

record in the courtroom, the trial court indicated that "[w]ell I'm not going to give that particular

instruction as stated and/or requested. When I charge in terms of the conspiracy, the act, they act

like partners, they are responsible for the other person's crime, I'll give a sho.rt explanation that

you may also find statements during the course of the conspiracy and in furtherance of that

conspiracy come within the same ambit." State Court Trial Transcript at 917, lines 3 - 11.

Notwithstanding this statement by the trial court, when the trial court read the instructions to the




                                                  9
jury, the trial court did, in fact, give to the jury the Commonwealth's Requested Point for Charge

No. 6 (1) verbatim. 2

          The state courts found that Petitioner waived this claim because although Petitioner's

counsel objected to the instruction after it was given,3 the trial court gave a curative instruction

as follows:

                  THE COURT: All right. Ladies and gentlemen, I have been requested to
          clarify one matter, which I'll gladly do. One of the instructions that I gave you was
          that there was evidence tending to show that a statement which was incriminating
          in nature and which would naturally call for a denial was made in the presence or
          hearing of the defendant and the defendant did not challenge or contradict that
          statement although he had an opportunity to do so and had the liberty to speak.
          And that was during the course of testimony of Ceira Brown, when the parties were
          free to argue the importance and deny the statement was actually made.

2   The trial judge gave the following instruction to the jury:

                   Now, there was evidence tending to show that a statement which was
          incriminating in nature and would naturally call for denial was made in the
          presence and hearing of the defendant, and that defendant did not challenge or
          contradict the statement although he had an opportunity to do so and had the
          liberty to speak; and that is regarding the testimony of Ceira Brown as to
          conversations between the two defendants concerning the alleged crimes against
          Amy Kucsmas.

State Court Trial Transcript at 1105, lines 10 - 20.

3Petitioner's trial attorney objected, and noted that she had thought the trial judge indicated that
he would not give Instruction No. 6. Specifically, she objected as follows:

                 THE COURT: Okay. Well, do you object to that?

                   MS. BRESTENSKY: Yes. Actually, the only objection I do have- and
          this is for the record- my client's specific defense was that he was no present
          when this alleged statement that she fought hard was made, so therefore he would
          not have had the opportunity to say I don't know, or to voluntarily reject that
          statement by his co-defendant. That's the objection that I have.

State Court Trial Transcript at 1144, lines 1 - 10.




                                                   10
                 But of course in Mr. Benjamin's instance, he has raised a defense of alibi.
          And if you find that in fact he was not present when such statement or statements
          were made, then of course he had no opportunity to deny it, and the instruction I
          gave you in conjunction with that would of course not apply.

                  MS. BRESTENSKY: Thank you.

                  THE COURT:Anything else?

                  MS. BRESTENSKY: Nothing further.

State Court Trial Transcript at 1144, lines 23 - 25, and at 1145, lines 1 -20.


          Because Petitioner's trial counsel indicated satisfaction with the curative instruction and


given that no further objection was made to the trial court concerning the instruction, any issue

with respect to the allegedly erroneous instruction was waived according to the state courts'


interpretation of Pa. R. Crim. P. 64 7. 4




4   Pa. R. Crim. P. 647 provided at the time of Petitioner's trial and still does provide as follows:

          (A) Before the taking of evidence, the trial judge shall give instructions to the
          jurors as provided in Rule 626.
          (B) Any party may submit to the trial judge written requests for instructions to the
          jury. Such requests shall be submitted within a reasonable time before the closing
          arguments, and at the same time copies thereof shall be furnished to the other
          parties. Before closing arguments, the trial judge shall inform the parties on the
          record of the judge's rulings on all written requests and which instructions shall be
          submitted to the jury in writing. The trial judge shall charge the jury after the
          arguments are completed.
          (C) No portions of the charge nor omissions from the charge may be assigned as
          error, unless specific objections are made thereto before the jury retires to
          deliberate. All such objections shall be made beyond the hearing of the jury.
          (D) After the jury has retired to consider its verdict, additional or correctional
          instructions may be given by the trial judge in the presence of all parties, except
          that the defendant's absence without cause shall not preclude proceeding, as
          provided in Rule 602.
                                         (. . . footnote continued)



                                                      11
                   2. Legal discussion of Groun<l 0:n,e.


                          a. Construing state law differently from federal law <loes not merit
                             relief.                        ··

         In his Ground One, Petitioner asserts that the state col.lrj:s' construction of Pa. R. Crim. P.

647 is contrary to United States Supreme Court's construction of the analogous Fed.        R. Crim. P.
30. 5 Petitioner apparently makes such an argument to bring himself within AEDPA's standard

ofreview. Petitioner's argument both misses the point and is unavailing. Even ifthere is

contradiction between the state courts' construction of the state rule of procedure ani;l the federal

courts' construction.of the analogous federal rule of criminalprocedure, such would not be

sufficient. to meet his burden under the AEDP
                                           .
                                              A. The analysis
                                                         .
                                                              .under the AEDP A requites that



         {E) The trial judge may give any other instructions to the jury before the taking of
         evidence or at anytime during the trial as thejudge deems necessary and
         appropriate for the Jury's guidance in hearing the case.

Pa. R. Crim. P. 647.

5   Fed. R. Crim P. 30 provides as follows:

         (a) In General. Any party may request in writing that the court instruct the jury
         on the law as specified in the request. 'the request must be made at the close of
         the evidence or at any earlier time that the court reasonably sets. When the request
         is made, the requesting party must furnish a copy to every other party.
         (b) Ruling on a Request. The court must inform the parties before closing
         arguments how it intends to rule on the requested instructions.
         (c) Time for Giving Instructions. The court may instruct the jury before or after
         the arguments are completed, or at both times.
         (d) Objections to Instructions. A party who objects to any portion of the
         instructions or to a failure to give a requested instruction must inform the court of
         the specific objection and the grounds for the objection before the jury retiresto
         dellberate. An opportunity must be given to object out of the jury's hearing and,
         on request, out of the jury's presence. Failure to object in accordance with this
         ruleprecludes appellate review, except as permitted under Rule 52(b).




               /
                                                   12
the state courts contradict or unreasonably apply federal law as construed by the United States

Supreme Court. It is ofno significance for federal habeasrflief if state courts."wrongly"

construe a state statute or state law because federal habeas relief is solely reserved for violations

of federal law. Samer v. Drioux, 1:CV-12:-1269, 2013 WL 5755428, at *2 (M.D. Pa. Oct. 23,

2013) ("Finally, federal habeas reliefis only available for violations of federal law, notstate law.

Swarthout v. Cooke,-·· U.S.-·-., -.-·-, 131 S.Ct. 8_59, 861, 178 L.Ed.2d 732 (2011). As stated

in 28 U.S.C. § 2254(a), the petitioner's 'custody' must be 'in violation of the Constitqtion or laws

or treaties of the United States."'), affd sub nom., Samer v. Superintendent Muncy SCI, 619 F.

App'x 163 (3d Cir. 2015). And this is true even if the language of the state law and federal law

are i_dentical as state courts are not bound by federal courts' construction of federal laws that are

analogous or even identical to state laws. Two Rivers Terminal.LP. v'. Chevron USA.Inc., 96

F. Supp. 2d 426,429 (M.D. Pa. 2000) ("Our c9nclusion that Hallstrom did not confer

jurisdiction_al significance on the statutory language, makes
                                                        .     it easy to also reject the defendant's
                                                                     .




other contention, that Hallstrom controls the interpretation of the. state notice provisions. Because

federal courts do not have the power to authoritatively construe state legislation, see United

States v. Thirty-Seven Photographs, 402U.S. 363, 91 S.Ct. 1400, 28 L.Ed.2d 822 (1971);

Virginia Society For Human Life, Inc. v. Caldwell, 152 F.3d 268,270 (4th Cir. 1998), state courts

are not bound in the interpretation of their own statutes by federal construction of similar federal

statutes.''). See also KeUy v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996) ("the Pennsylvania

courts are not boundin their interpretations of Pennsylvania law by federal interpretations of

parallel provisions in Title VII, the ADA, or the ADEA"), superseded by statute on other

grounds as stated in, Jakomas v. City of Pittsburgh, 342 F. Supp. 3d 632 (W.D, Pa. 2018) .
                                .-      .             -         .




                                                 13
                           b. The curative instruction was adequate to preserve the alibi
                              defense.

        Furthermore, Petitioner's argument is simply not clear here. He could be arguing one of

two distinct issues. One argument is that the trial court erred in giving the instruction as he did,

asserting that it was error to give such an instruction when his defense was an alibi defense

meaning he could not have been present to deny any statement made in his absence. If that is

Petitioner's argument, then assuming the giving of such instruction in isolation was error, the

Court's follow-up curative instruction indeed cured any wrongful implication and required the

jury to first find that Petitioner was present when the statement was made before they could

apply the failure to deny the statement as evidence.

                           c. There was no prejudice from giving an instruction which
                              the trial court said it would not give.

       The second argument that Petitioner also seems to be making is that the error occurred by

the fact that the trial judge indicated that he would not give the instruction "as stated and/or as

requested" by the prosecution but then the trial judge went on to do exactly that. We note that

the trial judge made this statement that he would not give the requested instruction before

Petitioner's defense counsel made her closing arguments. Petitioner herein argues that:

       giving this Commonwealth requested instruction after informing the defense that
       this specific instruction would not be given effectively circumvents the reasoning
       and protections afforded by Pa.R. Crim. P., Rule 647 (Pennsylvania's
       counterpart to Fed.R. Crim. Proc., Rule 30.) Petitioner Benjamin contends that
       the trial court's misleading indication, (that Jury Instruction #6 would not be
       given), infringed upon his right to Due Process of Law, infringed upon his right to
       a fair trial, impaired the effectiveness of defense counsel's closing argument, and
       caused Petitioner Benjamin to suffer actual prejudice as a result thereof. Compare
       BRIEF FORAPPELLANT AT 1689 WDA 2010, Pgs. 39-49.

ECF No. 3 at 8.




                                                  14
       Petitioner did in fact make this very argument to the state courts. Appellant's Brief on

Direct Appeal, ECFNo. 13-2 at 50 - 59. We construe this argument to be that because the trial

court stated he would not give the instruction but then gave the instruction to be an argument that

Petitioner was denied substantive due process or fundamental fairness in the trial. We are not

persuaded even were we to review this claim de nova.

       As explained by this Court in another case:

                A claim that one was denied substantive "due process" is a claim that one
       was denied "fundamental fairness." See Riggins v. Nevada, 504 U.S. 127, 149
       (1992)("We have said that 'the Due Process Clause guarantees the fundamental
       elements of fairness in a criminal trial,' Sp<;ncer v. Texas, 385 U.S. 554, 563-564
       (1967)[.]"); Lisenba v. California, 314 U.S. 219,236 (1941) ("The aim of the
       requirement of due process is ... to prevent fundamental unfairness"); Collins v.
       Scully, 755 F.2d 16, 18 (2d Cir. 1985) ("In order to prevail on a claim that an ...
       error deprived the defendant of due process under the Fourteenth Amendment he
       must show that the error was so pervasive as to have denied him a fundamentally
       fair trial"). Because the guideposts for decision-making under the rubric of due
       process are lacking, the United States Supreme Court has cautioned that:

              In the field of criminallaw, we "have defined the category of
              infractions that violate 'fundamental fairness' very narrowly"
              based on the recognition that, "[b]eyond the specific guarantees
              enumerated in the Bill of Rights,· the Due Process Clause has
              limited operation," Dowling v. United States, 493 U.S. 342, 352
              (1990). The Bill of Rights speaks in explicit terms to many aspects
              of criminal procedure, and the expansion ofthose constitutional
              guarantees under the open-ended rubric of the Due Process Clause
              invites undue interference with both considered legislative
              judgments and the careful balance that the Constitution strikes
              between liberty and order.

       Medina v. California, 505 U.S. 437,443 (1992) (some citations omitted).

               To establish a substantive due process claim, a petitioner must show both
       that there was some fundamental error and a reasonable likelihood of prejudice
       resulting therefrom. SeeFadiga v. Atty. Gen. US.A., 488 F.3d 142, 158 (3d Cir.
       2007) (" A showing of fundamental unfairness in the context faced by
       the Charleswell court required 'both that some fundamental error occurred and
       that as a result of that fundamental error [the alien] suffered prejudice."')
       (quoting United States v. Charleswell, 456 F.3d 347, 358 (3d Cir. 2006)).



                                                15
       Moreover, prejudice in the substantive due process criminal trial context means
       the "tri~l is fundamentally unfair ifthere is a reasonable probability that the
       verdict might have been different had the trial been properly conducted." Foy v.
       Donnelly, 959 F.2d 1307, 1317 (5 th Cir. 1992) (internal quotation marks omitted).

Cunninghamv. Wenerowicz, CV 15-1054, 2017 WL 6388276, at *7 (W.D. Pa. Dec. 14, 2017),

certificate ofappealability den., C.A. 17-3813 (3d Cir. 4/5/2018).

       In the present case, Petitioner has failed to carry his burden to show that he was

prejudiced for purposes of succeeding on a substantive due process claim. In light of the

overwhelming evidence of his guilt, 6 the trial judge's statement that he would not give an

instruction as requested and then gave the requested instruction, an instruction that concerned

merely adopted admissions, is, in the context of the entire trial record, simply not significant for

determining Petitioner's guilt of the crimes. Indeed, Petitioner's counsel did not object on the

basis that she was blindsided by the instruction as Petitioner asserts that she was. ECF No. 18 at

7 ("Petitioner was prejudiced where the trial court's misleading indication that this requested

instruction would not be given thereby impaired the effectiveness of defense counsel's closing

argument, and Petitioner Benjamin's right to a fair trial, hence, affecting Benjamin's defense.").


6 Petitioner repeatedly asserts that there was no overwhelming evidence of his guilt. See, ~
ECF No. 3 at 19 ("IN A CASE WITH NO OVERWHELMING EVIDENCE OF GUILT"); id. at
21 ("destroyed the.credibility of the defense in its entirety thereby rendering the truth-
determining process as unreliable due to the actions of trial counsel in a case with no
overwhelming evidence of guilt ... "); id. at 26 ("what evidentiary record could have prompted
defense counsel to submit the exact opposite ofwhat the PA Superior Courts' [sic] own
factfinding methods and conclusion resulting therefrom in this case, with no overwhelming
evidence of guilt .... "), We disagree. We find that the testimony of record to constitute
overwhelming evidence of Petitioner's guilt. This includes the testimony of Petitioner's co-
defendant and the co-defendant's girlfriend, who knew Petitioner, both of whom were eye
witnesses (and, in the case of Petitioner's co-defendant, was a co-participant) and/or ear
witnesses to the crime and testified in vivid detail concerning Petitioner's role in the murder of
the victim. If believed, as the jury apparently did, their testimony indeed constitutes
overwhelming evidence of Petitioner's guilt.




                                                 16
Petitioner fails to say how his defense .counsel's closing argument might have been changed or

different had his counsel known that the trial coµrtjudge was going to give the Commonwealth's

Requested Point for Charge No. 6.? Inc:leed, Respondents argue a lack of prejudice. ECF No. 13

at 17 ("Accordingly, even if the Petitioner had objected at trial to a violation of Rule 647(A), it is

difficult to see how he could establish that he suffered the requisite prejudice, given that his

closing argument was not affected,"). At the very least, Petitioner fails to carry his burden to
            .                                     .                               .




demonstrate prejudice under these facts. This issue simply does not merit federal habeas relief as

Petiti.oner's trial was certainly not rendered fundamentally unfair by the trial judge saying he was

not going to give an instruction concerning adopted admissions as stated but then gave that

instruction. In light of the record evidence of Petitioner's guilt, our confidence in the outcome of

the trial is not undermined by the giving of this instruction.

       B. Grounds Two and Three are Factually Related and Do Not Merit Relief.

       In Ground Two, Petitioner argues that the record does not accurately reflect the testimony

of a witness by the name of Andre Drewery. Specifically, Petitioner contends that Drewery

testified that Petitioner had no role.in the argument about.money
                                              .           .       between the victim and

Petitioner's co-defendant Brunner. Petitioner contends that the record does not reflect the "fact"

of this alleged testimony by Drewery. Petitioner primarily bases this. contention on the fact that

in her closing argument to the jury, Petitioner's counsel stated: "And I specifically asked him,

well, what was Mr. Benjamin's role in this argument about the money. And he said, No, he

didn't have anything to do with the actual argument, that was completely between Amy and Tim

Brµnner." State Trial Transcript at 994 lines 13-18. Petitioner contends that such alleged

testimony appears nowhere in the trial transcriptofDrewery's testimony.




                                                  17
        Hence, in Ground Two, Petitioner contends that the trial transcript inaccurately recorded

Drewery's testimony. The state courts rejected this contention by Petitioner. Therefore,

Petitioner then argues in Ground Three that if the record is accurate ancl the trial transcript

accurately recorded Drewery' s testimony, then Petitioner's counsel was ineffective for making a .

representation to the jury concerning what Drewery testified to when, Drewery did not, in fact,

testify as Petitioner's counsel had asserted Drewery did in her closing. Petitioner apparently

believes he has caught the Respondents between a rock and a hard place. Either he wins on

Ground Two, or ifhe loses GroundTwo, thenhenecessarily wins on Ground Three, See ECF

No. 18 at 22 ("Apparently exasperated with Petitioner Benj~in's efforts to point out that one

ruling(i.e., veracity oftranscnpt- direct appeal) leaves no room for trial counsel's act of

commission [in misstating Drewety'stesthnony in her closing] as contained in the record (i.e.,

the ineffective assistance claim- PCRA) .... "). With this factual background, we will now

specifically address Grounds Two and Three.

                1. Ground Two does not merit relief.

        In Ground Two, Petitioner raises the same claim that he raised in state court, namely that

the trial transcript did not accurately reflect the testimony of witness Drewery with respect to

what Petitioner's defense counsel stated in her closing argument relative to Drewery;s trial

testimony.

        As to Ground Two, we note that Petitioner filed a petition with the state trial court tq

correct the record pursuant to Pa. R. A. P. 1926. By order of court dated November 14, 2011, the

trial court denied the Petition stating:

                        AND NOW, to wit, this 14th day of November, 2011 it is hereby
        ORDERED, ADJUDGED, and DECREED that after reviewing Petitioner's pro
        se Petition to Correct the record pursuant to Pa.R.A.P. 1926 is hereby DENIED.



                                                 18
        This Court reviewed its' [sic] own notes from the trial and has found that the
        transcript accurately reflects the testimony. Additionally, this Court contacted the
        Court Reporter who checked the stenographic notes and found that the transcript
        accurately reflects that testimony.

ECF No. 13-5 at 16. Before the Superior Court, Petitioner argued that the trial court abused its

discretion and denied him due process by denying Petitioner meaningful appellate review on a

complete record. ECF No. 13-2 at 23. The Superior Court addressed this issue on direct appeal

and held that: "As to issue number one, we discern no abuse of discretion by the trial court as no

deficiency in the transcript is apparent. There is no indication that certain trial testimony has

been omitted." ECF No. 13-3 at 6 n.1.

        We find that the state courts clearly adjudic:ated this claim on the merits and thus,

AEDPA deference applies, notwithstanding Petitioner's arguments to the contrary. ECF No. 18

at 12 - 13. Before this Court, Petitioner asserts that the state courts' factual determination that

the trial transcript accurately reflects the testimony actually given is an objectively unreasonable

determination of the facts in light of the evidence presented. Petitioner brings this claim as one
                                                                    '
under 28 U.S.C. § 2254 (d)(2), asserting that the state courts made an unreasonable

determination of the fact, in effect, that the transcript accurately recorded the testimony. Both as

a matter oflogic, given Petitioner's argument, and, as a matter of historical fact, the state courts

did adjudicate this claim on the merits and, therefore, Section 2254(d)(2) applies. However,

Section 2254( e)( 1) also applies, which provides that "a determination of a factual issue made by

a State court shall be presumed to be correct. The applicant shall have the burden of rebutting

the presumption of correctness by clear and convincing evidence." 7 Petitioner herein simply



7 Hence, we reject Petitioner's contention that AEDPA deference does not apply to this historical
factual determination by the state courts that the trial transcript accurately reflected the testimony
                                       ( ... footnote continued)



                                                   19
fails to rebut, by clear and convincing evidence, the presumption of correctness that the transcript

accurately recorded the testimony of Andre Drewery. The "evidence" that he points to, which

seems to be primarily the closing statement by his own attomey8 falls woefully short of being

"dear and convincing evidence." Instead, what Petitioner points to is his interpretation of
"evidence" that may at most infer that the trial transcript was not completely accurate. However,

the inference is..as equally plausible that his counsel misremembered, exaggerated or even

mischaracterized (whether intentionally or unintentionally) the testimony of Andre Drewery, and

the record was, infact, entirely accurate. Given the ambiguity of the record with respect to all

of the "evidence" that Petitioner points to, Petitioner fails to carry his burden to show entitlement
                                                                        I




to relief on the claim that the state courts unreasonably determined that the transcript was

of Andre Drewery. ECF No. 18 at 10 {''this litigant submits that the trial coµrt and Pa. Superior
Coµrt made 'determinations' based on nothing contained in the r.ecord thereby providing nothing
to wit the Court applies 'deference' thereto."). We find the implication of Lambert v'. Blackwell,
387. F;3d at 239 ("the extent to which a state court provides a 'full and fair hearing' is no longer a
threshold requirement [post-AEDP A] before deference applies") to be directly contrary to
Petitioner's position. Ifthere is no hearing in the state court as permitted by AEDPA and
contemplated by Lambert, then no record is generated in state court, and.even ifno re.cord is
generated, AEDPA deference still applfos per Lambert. Contrary to Petitioner, the lack of record
evidence does not free this Court from its AEDPA obligation to.give deference to state court
findings of historical f~cts even if those findings of fact may be based on evidence de hors the
record.
8 Although Petitioner 9laims that "this litigant reiterates that the closing argument of trial defense
counsel was not the only evidence presented to the state court", ECF No. 18 at 16, citing his
direct appeal brief, ECF No. 13-2 at 23 - 31, the other "evidence" that he points to, including his
own creative; self-serving testimony, characterizing Drewery's testimony as a "new story" ECF
No. 13-2 at 30, is simply not persuasive evidence that there is testimony missing from the record
and certainly not the clear and convincing evidence required by theAEDP A that rebuts the
presumptively correct historical factual finding by the state courts that the trial transcript
accurately reflected Drewery's testimony. Petitioner's interpretation of the ''evidence" he points
to, requires, contrary to the standard of review in habeas, that.we count the ambiguous.nature of
such evidence against the state and against the validity of his conviction.· Patrick v:. Johnson,
NO. CIV.A. 3:98-CV~2291, 2000 WL 1400684, at *9 (N.D. Tex. Aug. 23, 2000) ("whatever
ambiguity exists in the record must be resolved in favor of the trial court's finding.").




                                                 20
accurate. Higgason v. Clark, 984 F.2d 203,208 (7 th Cir. 1993) ("On collateral attack, a silent

record supports the judgment; the state receives the benefit of a presumption of regularity and all

reasonable inferences .... His [i.e., habeas Petitioner's] entire position depends on persuading us

that all gaps and ambiguities in the record count against the state. Judgments are presumed valid,

however, and Parke emphasizes that one who seeks collateral relief bears a heavy burden.");

Robinson v. Smith, 451 F. Supp. 1278, 1284 n. 6 (W.D.N.Y.1978) (on habeas review, the court

stated that "In my own independent review of the record, I have resolved ambiguities against

petitioner"); Patdck v. Johnson, NO. CIV.A. 3:98-CV-2291, 2000 WL 1400684, at *9 (N.D.

Tex. Aug. 23, 2000) ("whatever ambiguity exists in the record must be resolved in favor of the

trial court's finding."). 9 Accordingly, Ground Two does not entitle Petitioner to federal habeas

relief.

                  2. Ground Three does not merit relief.

          In Ground Three, Petitioner claims that, if in fact the trial transcript is accurate as the

state courts found, then it necessarily follows that his trial counsel was ineffective for saying, in

her closing argument, that witness Drewery testified as she said he did, when there is no record

evidence to support that Drewery testified as she said he did. Hence, he claims his trial counsel

was necessarily ineffective for failing to accurately summarize the evidence of record in her

closing arguments.




9 In light of Higgason, Robinson, Patrick, and AEDP A itself, we emphatically reject Petitioner's
contention that "the habeas Court,· is required to do more than simply assume the state courts'
have rendered the proper judgment and then entitle 'deference' thereto." ECF No. 18 at 12. In
fact, we presume the state courts have rendered a constitutional conviction and we give
deference to their adjudication of federal legal issues.




                                                    21
        Petitioner also raised this issue in the state courts. ECF No. 13-4 at 20 - 40; 60 - 61. The

state courts addressed this claim on the merits. Because the state courts addressed this claim on

the rnerits, it is Petitioner's burden to establish that the Superior Court's decision was either

contrary to or an unreasonable application of United States Supreme Court precedent on

ineffectiveness or an unreasonable determination of the facts. Because the Superior Court

addressed Petitioner's claim of trial counsel's ineffectiveness on the merits, this Court must

apply the deferential standards of the AEDP A, which results in a doubly deferential standard as

explained by the United States Supreme Court:

               Establishing that a state court's application of Strickland was unreasonable
       under § 2254(d) is all the more difficult. The standards created by Strickland and
       § 2254(d) are both 'highly deferential," id., at 689 [104 S.Ct. 2052]; Lindh v.
       Murphy, 521 U.S. 320, 333, n. 7, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997), and
       when the two apply in tandem, review is'dcmbly' so, Knowles, 556 U.S., at--.,
       129 S.Ct., at 1420. The Strickland standard is a general one, so the range of
       reasonable applications is substantial. 556 U.S., a t - - [12~ S.Ct., atl420].
       Federal habeas courts must guard ~gai:nst the danger of equating unreasonableness
       under .Strickland with unreasonal:ileness under § 2254(d}. When § 2254(d) applies,
       the question is not whether counsel's actions were reasonable, The question is
       whether there is any reasonable argument that counsel satisfied Strickland's
       deferential standard.

Premo v. Moore, 131 S.Ct. 733, 740 (2011) (quoting Harrington v'. Richter, 562 U.S. 86, 105

(2011))~ Accord Grant v, Lockett, 709 F.3d 224,232 (3d Cir. 2013}("'A state court must be

granted a deference and latitude that are not in operation when the case involves [direct] review

under the Strickland standard itself.' Id. Federal habeas review of ineffective assistance of

counsel claims is thus 'doubly deferential.' Pinholster, 131 S.Ct. at 1403. Federal habeas courts

must 'take a highly deferential look at counsel's performance' under Strickland, 'through the

deferential lens of§ 2254(d)."'), rejected on other grounds by, Dennis v'. Sec. Pa. Dept. of Cor.,

834 F.3d263 (3d Cir. 2016) (en bane), The United States Court of Appeals for the Third Circuit




                                                 22
has explained, "[i]t is [] only the rare claim of ineffective assistance of counsel that should

succeed under the properly deferential standard to be applied in scrutinizing counsel's

performance." United States v. Kauffman, 109 F.3d 186, 190 (3d Cir. 1997) (quoting United

States v. Gray, 878 F.2d 702, 711 (3d Cir. 1989)).

        As discussed below, Petitioner has not carried his burden to show that decision of the

Pennsylvania Superior Court constituted an unreasonable application of United States Supreme

Court precedent concerning ineffective assistance of counsel or an unreasonable determination of

the facts either.

         Specifically, the Superior Court found that Petitioner failed to establish deficient

performance on the part of Petitioner's trial counsel in her closing argument, ECF No. 13-5 at 9

- 13, as well as failed to establish prejudice from the alleged error. Id. at 14. As to the

prejudice-prong analysis, the Superior Court held that:

                 Not only do we find arguable merit lacking, we also conclude that
        Appellant cannot establish prejudice. Even if defense counsel's argument was
        improper, our appellate courts have recognized that improper closing arguments
        rarely merit a new trial. See, e.g., Commonwealth v. Thompson, 660 A.2d 68, 75
        (Pa. Super. 1995) ("Improper closing arguments will not often merit a new trial.
        It is even rarer that a defendant can meet the heavier burden of showing that trial
        counsel was ineffective for failing to object."). Appellant has not established that
        but-for the alleged error of counsel, there is a reasonable probability that the
        outcome of the proceeding would have been different. This is especially true
        when considered in the context of the ample and credible Commonwealth
        evidence in support of Appellant's conviction.

Id. Petitioner fails to show that the Superior Court's disposition of the prejudice prong is either

contrary to or an unreasonable application of any United States Supreme Court decision in

existence at the time the Superior Court rendered its decision. And this is so, even if Petitioner

could somehow establish that the Superior Court's disposition of the deficient performance

prong was contrary to or an unreasonable application of Supreme Court precedent or constituted



                                                 23
an unreasonable determination of the facts because he would have to also establish the same with

respect to the prejudice prong analysis which he clearly does not do and, on this record, could

not do. See,~. Moody v. Polk, 408 F.3d 141, 147 (4 th Cir. 2005) ("because the state court's

holding on the issue of performance would alone suffice to defeat Moody's ineffective assistance

claim, the decision ofthe state court would only be contrary to or an unreasonable application of

Strickland if the state court's evaluation of both prongs were deficient under this standard.

Therefore, we review the state court's decision of the performance prong of the Strickland

inquiry under the deferential AEDP A standard. Because the state court applied the wrong

standard to evaluate prejudice, we do not defer to its analysis of that prong but instead review it

de novo."). Accord Morton v. Sec., Fla. Dept. of Corrections, 684 F.3d 1157, 1171 (1 I th Cir.

2012) (''Even ifwe were to rule that the Supreme Court of Florida unreasonably applied clearly

established federal law when it concluded that Morton's lawyers did not render deficient

performance, Morton would not be entitled to relief. The Supreme Court of Florida reasonably

applied clearly established federal law when it ruled that Morton failed to establish prejudice.");

Jamison v. Warden, Chillicothe CorrectionaUnst., 3:09-CV-297, 2011 WL 4458775, at *1 (S.D.

Ohio Sept. 23, 2011) ("the state court's holding on the issue of performance alone was sufficient

to defeat Petitioner's ineffective assistance claim. Petitioner has not demonstrated that the state

court's holding with respect to that first prong was contrary to or an unreasonable application of

clearly established federal law. Therefore, even if the state court's decision with respect to the

prejudice prong is deemed to be contrary to Supreme Court precedent, there is no basis for

granting the requested relief.").




                                                 24
        Petitioner argues that this Court should provide de nova review. However, even ifwe

were to evaluate this Ground for Relief de nova, we would reach the same conclusion as the

Superior Court, namely, that Petitioner could not establish prejudice on this record.

        Petitioner argues that the prejudice he suffered is that his trial counsel's entire credibility

was destroyed by telling the jury that witness Andre Drewery had testified to something that he

had not specifically testified to. ECF No. 3 at 21 ("petitioner claims that this misleading

statement; telling the jury they were presented with testimony that is clearly devoid of the

transcript in this case, destroyed the credibility of the defense in its entirety thereby rendering the

truth-determining process as unreliable due to the actions of trial counsel in a case with no

overwhelming evidence of guilt, and that Petitioner Benjamin suffered actual prejudice as a

result thereof."). We are not persuaded.

        We begin with first principles. We note that Petitioner's conviction and sentence are

presumed to be constitutional and valid. U.S. v. El-Amin, 343 F. App'x 488,491 (11 th Cir.

2009) ("the underlying [federal] conviction and sentence are presumed valid until vacated in a

separate proceeding under 28 U.S.C. § 2255 ... "). See also Meyers v. Gillis, 93 F.3d 1147, 1151

(3d Cir. 1996) ("On collateral attack. ... , the state receives the presumption ofregularity and all

reasonable inferences.") (quoting Higgason v. Clark, 984 F.2d 203,208 (7 th Cir. 1993)); Schlette

v. California, 284 F.2d 827, 833-34 (9 th Cir. 1960)("A conviction after public trial in a state court

by verdict or plea of guilty places the burden on the accused to allege and prove primary facts,

not inferences, that show, notwithstanding the strong presumption of constitutional regularity in

state judicial proceedings that in his prosecution the state so departed from constitutional

requirements as to justify a federal court's intervention to protect the rights of the accused.").

Thus, the burden is clearly upon Petitioner to show that his conviction is unconstitutional or



                                                  25
illegal. Jones v. Vacco, 126 FJd 408,415 (2d Cir. 1997)("On a petition fora writ of federal

habeas corpus, the petitioner bears the burden of proving by a preponderance of the evidence that

his constitutional rights have been violated."); Riggs v. Federal Bureau of Prisons, Civ. A. No.

5:06-cv-00687, 2007 WL 1655240, at *3 (S.D.W.Va., June 6, 2007)("The petitioner carries the

burden of proving he is entitled to habeas corpus relief under 28 U.S.C. § 2241."). Petitioner has

failed to carry that burden.

        In the case at bar, rather than pointing to primary facts, Petitioner's whole argument

regarding prejudice under this Ground is his pure speculation as to how the jury was allegedly

impacted by their alleged awareness of his. trial counsel's "misleading statement ... [which]

destroyed the credibility of the defensein its entirety[.]" ECF No. 3 at 21. However, itis pure

conjecture on Petitioner's part that the jury lost all credibility in his counsel because the jury in

fact, knew of and accurately recalled in detail the testimony of Andre Drewery, which testimony

occurred on Wednesday, April 7, 2010, State Court Record Trial Transcript at 18 (listing date of

those proceedings as 4/7/2010) & Transcriptat26l (listing date of those proceedings as

4/8/2010) where Drewery's testimony occurred at pp. 205 - 43. We note that Drewery's

testimony occurred on Wednesday, April 7, 2010 and the closing arguments did not occur until

Tuesday, April 13, 2010 with 18 more witnesses taking the stand after Drewery had testified and

before the closing arguments occurred. Petitioner's contention, in effect, that the jury

remembered in detail Drewery's testimony, and accurately recalled that Drewery did not testify

as Petitioner's counsel asserted, and, according to Petitioner, therefore necessarily concluded that

Petitioner's attorney was intentionally misleading them is simply not persuasive to carry his

burden in these federal habeas proceedings. In fact, it is equally plausible that the jury, not

recalling the details of the testimony of Andre Drewery, concluded that Petitioner's attorney's



                                                  26
recounting of that testimony was accurate. Or, even if they thought it was inaccurate, they could

reasonably conclude that Petitioner's counsel simply was mistaken in this minor aspect but was

correct in her larger point that Petitioner did not argue with the victim about money, given the

testimony by other witnesses to this same effect, which Petitioner's counsel accurately

recounted. Because these factual scenarios are equally plausible and because we presume the

constitutionality of Petitioner's conviction and sentence, that means Petitioner necessarily loses

because he fails to establish that the jurors in fact lost all credibility in his counsel and therefore,

in his entire defense, which is the very prejudice that Petitioner asserts herein. Because we

presume the constitutionality of Petitioner's conviction, we presume that the jury was not so

disposed toward Petitioner's counsel or his defense, and it is Petitioner's burden to prove

otherwise. That all he can now offer is conjecture and supposition of the alleged effect (if any at

all) on the jury, and, not primary facts, works to his detriment given that it is Petitioner's burden

to establish the unconstitutionality of his conviction. This is because, as recently explained:

       a silent record supports a state court conviction in federal habeas proceedings.
       Washington v. Sobina, 509 F.3d 613, 621 (3d Cir. 2007) ("Silence in the record
       is insufficient to overcome that presumption" under 28 U.S.C. § 2254(e)(l));
       Higgason v. Clark, 984 F.2d 203,208 (7th Cir. 1993) ("On collateral attack, a
       silent record supports the judgment; the state receives the benefit of a
       presumption ofregularity and all reasonable inferences .... His [i.e., habeas
       Petitioner's] entire position depends on persuading us that all gaps and
       ambiguities in the record count against the state. Judgments are presumed valid,
       however, and Parke emphasizes that one who seeks collateral relief bears a
       heavy burden."). A silent state court record redounds to a habeas petitioner's
       detriment because the presumption of regularity or constitutionality of state
       court convictions and the presumptive correctness of factual findings under the
       AEDP A supply the necessary facts to the extent that they are not affirmatively
       present in the record. In other words, the presumption of regularity or of
       constitutionality attendant to state court convictions in federal habeas
       proceedings means that the federal habeas court presumes that what was
       required by the Constitution was done in the state courts and that what was
       forbidden by the Constitution was not done in the state court proceedings. It is




                                                   27
        up to a federal habeas petitioner to affirmatively show to the contrary. This,
        Petitioner has failed to do.                                         ·

Haganv.Fisher? No. 13 .. 1566, 2016 WL 3645202, at *10 (W.D. Pa. June 30, 2016). Petitioner

herein affirmatively fails to demonstrate what effect if any, counsel's mistaken representation of

the state of the record had on the jury. That Petitioner fails to do so, works to his detriment and

requires that we deny him federal habeas relief on his Third Ground for Relief. 10

        C. Ground Four Does Not Merit Relief.

       In Ground Four, Petitioner complains that he was not afforded a hearing diµing the

PCRA proceedings in order to establish the ineffectiveness of his trial counsel during the closing

argument. See ECFNo. 3 at 28 ("In denying Petitioner Benjamin's request for record



10That it may well be nigh impossible at this point for.Petitioner to carry his burden herein to
show the prejudicial impact on thejury ofhis counsel's alleged ineffectiveness, is simply a
function of the limited role that federal habeas court performs in reviewing state court criminal
convictions, made even more limited by the enactment of AEDP A. :tJarrington v. Richter, 562
U.S. 86, 102--03 (2011) wherein the Court explained:

                If this standard is difficult to meet, thatis because it was meant to be. As ·
       amended by AEDP A, § 2254(d) stops short of imposing a complete bar .on
       federal-court relitigation of claims already rejected in state proceedings. Cf
       Felkerv. Turpin,518 U.S. 651,664, 116 S.Ct. 2333,)35 L.Ed.2d 827(1996}
       (discussing AEDPA's "modified resjudicata rule" under§ 2244). It preserves
       authority to issue the writ in cases where there is no possibility fairminded jurists
       could disagree that the state court's decision conflicts with this Court's precedents.
       It goes no further. Section 2254(d) reflects the view that habeas corpus is a "guard
       against extreme malfunctions in the state criminal jµstice systems," not a
       substitute for ordinary error correctionthrough appeal. Jackson v. Virginia, 443
       U.S. 307, 332, n. 5, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) (Stevens, J., concurring
       in judgment). As a condition for obtaining habeas corpus from a federal court, a
       state prisoner must show that the state court's ruling on the claim being presented
       in federal court was so lacking in justification that there was an error well
       understood and comprehended in existing law beyond any possibility for
       fairminded disagreement.




                                                 28
development the PA Superior Court ruled as follows: ... 'Finally, as to Appellant's contention

that the PCRA court erred in dismissing his petition without a hearing .... "').

        Ground Four cannot provide a basis for the granting of federal habeas relief in these

federal habeas proceedings because such claims of errors in the course of PCRA proceedings

cannot serve as a basis for granting the writ of habeas corpus. Hassine v. Zimmerman, 160 F.3d

941, 954 (3d Cir. 1998) ("The federal role in reviewing an application for habeas corpus is

limited to evaluating what occurred in the state or federal proceedings that actually led to the

petitioner's conviction; what occurred in the petitioner's collateral proceeding does not enter into

the habeas calculation.... Federal habeas power is 'limited ... to a determination of whether

there has been an improper detention by virtue of the state court judgment."'); Lambert v,

Blackwell, 387 F.3d 210,247 (3d Cir. 2004) ("alleged errors in collateral proceedings ... are not

a proper basis for habeas relief from the original conviction.''). Accordingly, Ground Four does

not afford a basis for the granting of a writ of habeas corpus in these federal proceedings,

       Petitioner also seemingly argues that because the state courts did not provide him an

evidentiary hearing during the PCRA proceedings, this federal habeas Court should not give

deference to the facts as found by the state cot1rts. ECF No. 17 at 4 ("if this Honorable Court

affords 'deference' to this state court conclusion (Petitioner Benjamin posits that this habeas

Court should not) .... "). We are not persuaded.

       Petitioner is simply wrong on the state of the law post-AEDPA. See,~. Craft v. Iowa,

13CV117 EJM, 2015 WL 1304435, at *2 (N.D. Iowa Mar. 23, 2015), wherein the Court

explained that:

               Nothing in§ 2254(d)(2) "suggests [courts] defer to a state court's
       factual findings only if the state court held a hearing on the issue." Cowans v.
       Bagley, 639 F.3d 241, 246-48 (6 th Cir.2011) (according deference to state



                                                   29
        court's fact finding on competence to stand trial despite lack of a hearing); see
        also Mendiola v. Schomig, 224 F.3d 589, 59z..,.93 (7 th Cir. 2000) (comparing
        pre-AEDPA version of section 2254 which required a hearing to trigger
        deference to state courts with post-AEDPA section 2254, which lacks any such
        requirem~mt, and holding that ''if the state court's finding is supported by the
        record, even though not by a 'hearing on the merits of [the] factual issues,'
        then it is presumed to be correct."). This court will defer to the Iowa courts'
        finding of facts, irrespective of whether a hearing occurred.

Accord Lambert v. Blackwell, 387 F.3d at 239 ("the extent to which a state court provides a

'full and fair hearing' is no longer a threshold requirement [post-AEDPAJ before deference

applies"); Valdez v. Cockrell, 274 F,3d 941 (5 th Cir. 2001) (full and fair hearing is not a

precondition to according § 2254(e)(1 )'s presumption of correctness to state habeas court

findings of fact nor to applying§ 2254(d)'s standards ofreview); Mendiola v. Schomig. 224 F.3d

589 (7 th Cir. 2000) (defendant must defeat presumption by clear and convincing evidence, also

noting that § 2254(e) "omits any mention of a hearing. If a state court's finding rests on thin air,

the petitioner will have little difficulty satisfying the standards for relief under§ 2254. But if the

state court's finding is supported by the record, even though not by a 'hearing on the merits of

[the] factualissue,' then it is presumed to be correct."). Therefore, Petitioner has not established

a basis for federal habeas relief.

V. CERTIFICATE OF APPEALABILITY

        A certificate of appealability should be issued only when a petitioner has made a

substantial showing of a denial of a constitutional right. 28 U.S.C. §. 2254(c)(2). The Court

concludes that jurists of reason would not find it debatable whether the Petitioner made a

substantial showing of the denial of a constitutional right. Accordingly, a certificate of

appealability should be denied.




                                                  30
VI. CONCLUSION

       For the reasons set forth herein, the Petition is denied. Because we find jurists of reason

would not find the foregoing debatable, we deny a certificate of appealability.



                                             BY THE COURT,

February 27, 2019




cc:    KRISTOPHER ERIC BENJAMlN
       KT-1994
       SCI Coal Township
       Orte Kelley Drive ·
       Coal Township, PA 17866

       All counsel of record.via CM-ECF




                                                31
